                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CLARETHA R. JONES,

                      Plaintiff,

       v.                                                    Civil Action 2:18-cv-994
                                                             Judge George C. Smith
                                                             Magistrate Judge Jolson
THE DATA ENTRY COMPANY,

                      Defendant.

                                     OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion for a More Definite Statement (Doc.

5) filed on September 25, 2018. Plaintiff’s deadline to respond to the Motion has passed. For the

reasons that follow, the Court GRANTS Defendant’s Motion. Plaintiff is ORDERED to file an

amended complaint on or before November 8, 2018.

       Federal Rules of Civil Procedure Rule 12(e) provides that a “party may move for a more

definite statement of a pleading to which a responsive pleading is allowed but which is so vague

or ambiguous that the party cannot reasonably prepare a response.” As her complaint, Plaintiff

has submitted 40 plus pages of paperwork related to her claims of discrimination filed with the

Ohio Civil Rights Commission and the Equal Employment Opportunity Commission. (See

generally Doc. 1-1). The Court agrees with the Defendant that this approach to pleading is

sufficiently vague and ambiguous to justify an order requiring Plaintiff to file an amended

complaint.

       In her amended complaint, the Plaintiff should do her best to comply with the following

rules. A complaint should contain:

       (1) a short and plain statement of the grounds for the court’s jurisdiction;
       (2) a short and plain statement of the claim showing that the pleader is entitled to
           relief; and

       (3) a demand for the relief sought, which may include relief in the alternative or
           different types of relief.

Fed. R. Civ. P. 8(a)(1)–(3). All claims must be set forth in “numbered paragraphs, each limited as

far as practicable to a single set of circumstances,” Fed. R. Civ. P. 10(b), and “[e]ach allegation

must be simple, concise, and direct,” Fed. R. Civ. P. 8(d)(1).

       To assist in complying with these rules, Plaintiff may wish to use the Court’s Complaint

Form (Pro Se) attached as Exhibit A, which can also be found on the Court’s website. See

http://www.ohsd.uscourts.gov/ohio-southern-district-forms. In addition, Plaintiff may wish to

consult the Court’s pro se guide, which provides basic information regarding the preparation of a

complaint. See A Guide for Pro Se Civil Litigations: Representing Yourself in the United States

District   Court    for   the   Southern    District    of   Ohio,   Sec.   III.1,   available   at

http://www.ohsd.uscourts.gov/pro-se-handbook.

       For the foregoing reasons, Plaintiff is ORDERED to file an amended complaint on or

before November 8, 2018.

       IT IS SO ORDERED.


Date: October 17, 2018                                 /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 2
